DETAILED ACTION
	This is a non-final Office Action on the merits for application 17/069,806. Receipt of the Response to the Election/Restriction requirement filed on 12/02/2021 is acknowledged.
Claims 97-143 are pending.
Claims 1-96 are cancelled.
Claims 104, 106, 109, 110, 113, 122, 125-128, 130, 131, 134, 138, and 141 are withdrawn from consideration.
Claims 97-103, 105, 107, 108, 111, 112, 114-121, 123, 124, 129, 132, 133, 135-137, 139, 140, 142, and 143 are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species IX (figures 46-48), B (figure 20), and IIA (figure 36) in the reply filed on 12/02/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 104, 106, 109, 110, 113, 122, 125-128, 130, 131, 134, 138, and 141 are thus withdrawn from consideration for defining features that are not included in the elected species above.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 99, 100, 108, 117-120, and 129-133 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 99, 100, 108, 117, 129, 132, and 133  each define “a second threaded rod” before a first threaded rod is defined, thus rendering the claimed inventios indefinite as to whether such a first threaded rod is required. Claim 99 even refers to “the first threaded rod” when such a rod is not positively defined. For examining purposes and in light of the specification and drawings, such a first threaded rod is not required within the claims unless specifically referred to, such as in claim 99. Furthermore, in light of the elected embodiment as explained above, “the first/second threaded rod” can be considered an element of the compression rod in order to properly meet the limitations of claim 97 and its dependent claims in light of the elected embodiment, since the elected embodiment discloses the compression rod can instead comprise of two rods with internally bores that are attached to one another through a central, threaded rod to form the compression rod. Moreover, claims 118-120, 130, and 131 are rendered indefinite for their dependencies upon claim 117 or 129.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 97, 103, 116, 123, 124, 136, 137, and 142 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Espinosa ‘146 (U.S. Publication 2018/0202146).
Regarding claim 97, Espinosa ‘146 discloses a reinforced building wall, comprising:
a first stud wall (#6) disposed above a foundation (#4);
the first stud wall including a first bottom plate (#10) and a first top plate (#14);
a second stud wall (#8) dispose above the first stud wall (see figure 9), the second stud wall including a second bottom plate (#20) and a second top plate (#24);
a compression rod (#72) having a first end (the end at #30) with a first threaded bore (the threaded bore of element #30) and a second end (the end at #34) with a second threaded bore (the threaded bore of element #34), the first end being operably attached to the foundation (see figure 9);
a horizontal first member (#28) operably attached to the first stud wall (see figure 9, where the member #28 is operably attached to the stud wall through rod #26 and opening #70) and operably attached to the compression rod to transfer compression forces to the compression rod (see figure 9, where the member #28 is operably attached to the compression rod through rod #26); and
a horizontal second member (#42) operably attached to the second stud wall and operably attached to the compression rod to transfer tension forces to the compression rod (see figures 3 and 9).
Regarding claim 103, Espinosa ‘146 discloses the first threaded bore is operably attached to a first threaded rod (#26) anchored to the foundation (see figure 9).
Regarding claim 116, Espinosa ‘146 discloses the compression rod includes a first section (#72) and a second section (#36) operably joined end-to-end (see figure 9).
Regarding claim 123, Espinosa ‘146 discloses a horizontal third member (#58) is operably attached to the compression rod to transfer compression forces to the compression rod (see figure 9).
Regarding claim 124, Espinosa ‘146 discloses a second threaded rod (#36) is operably attached to the second threaded bore (see figures 9 and 11); the second threaded rod is threaded to the third member (see figures 9 and 11); and a first stud and a second stud include top ends engaging an underside of the third member (see figures 9 and 11, where the two rightmost studs of the figure of the second wall #8 comprise of top ends which engage the underside of the third member through top plate #24).
Regarding claim 132, Espinosa ‘146 discloses the second member includes a bearing plate (#58) disposed on the second top plate (see figure 11), a second threaded rod (#36) is operably attached to the second threaded bore of the compression rod (see figure 11); and a first fastener is operably threaded to the second threaded rod and bears on the second member (see figure 11, where a nut attaches the second threaded rod #36 to the second member #58).
Regarding claim 136, Espinosa ‘146 discloses the compression rod is operably attached to a first threaded rod (#26) anchored to the foundation (see figure 5); and a first anchor (#28) is attached to the first threaded rod (see figure 5).
Regarding claim 137, Espinosa discloses the first anchor includes a surface (the top horizontal surface of figures 5 and 9) aligned with a top surface of the foundation (see figures 5 and 9).
Regarding claim 142, Espinosa ‘146 discloses a reinforced building wall, comprising:
a first stud wall (#6) disposed above a foundation (#4), the first stud wall including a first bottom plate (#10) and a first top plate (#14);
a second stud wall (#8) disposed above the first stud wall (see figure 9), the second stud wall including a second bottom plate (#20) and a second top plate (#24);
a compression rod (#72) having a first end (the end at #30) with a first threaded bore (the threaded bore of element #30) and a second end (the end at #34) with a second threaded bore (the threaded bore of element #34), the first end being operably attached to the foundation (see figure 9);
a cross member (#42) operably attached to the compression rod to transfer compression forces to the compression rod (see figure 9); and
a bearing plate (#58) on the second top plate and operably attached to the compression rod to transfer tension forces to the compression rod (see figures 9 and 11, where the compression rod can eb considered to include element #36 as well).

Claim(s) 97-103, 105, 116-120, 123, 124, 129, 132, 133, 135-137, 139, 142, 143 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taneichi (U.S. Publication 2018/0135676).
Regarding claim 97, Taneichi discloses a reinforced building wall, comprising:
a first stud wall (the bottom floor with studs #23 of figure 1) disposed above a foundation (#2);
the first stud wall including a first bottom plate (#22) and a first top plate (#4A);
a second stud wall (the middle floor of figure 1 with studs #23) disposed above the first stud wall (see figure 1), the second stud wall including a second bottom plate (#4B) and a second top plate (#4C);
a compression rod (#5) having a first end (the end at the bottom element #1 of figure 1) with a first threaded bore (the threaded bore of element #1) and a second end (the end at the middle element #1 of figure 1) with a second threaded bore (the threaded bore of the middle element #1), the first end being operably attached to the foundation (see figure 1);
a horizontal first member (the member #31A at the top member #4A of figure 1) operably attached to the first stud wall (see figure 1) and operably attached to the compression rod to transfer compression forces to the compression rod (see figure 1); and
a horizontal second member (the member #31A at the bottom plate #4B) operably attached to the second stud wall and operably attached to the compression rod to transfer tension forces to the compression rod (see figure 1).
Regarding claim 98, Taneichi discloses the first member includes a first bearing plate (the washer or nut of element #31A can be considered a bearing plate as defined) engaging an underside of the first top plate (see figure 1).
Regarding claim 99, Taneichi discloses a second threaded rod is operably attached to the second threaded bore of the compression rod; and a first fastener is threaded to the first threaded rod and bears on the first bearing plate (The first threaded rod can be considered the bottom threaded rod portion #5 of the compression rod, where such a rod #5 is fastened to the bearing plate #31A through the nut of the element #31A, where a second threaded rod #5A in the middle floor of figure 1 is coupled to the second bore at the second end #1 of the compression rod as defined. Such an interpretation would thus disclose a two piece compression rod with rod portions #1 with internal threaded bores and a first threaded rod #5 extending therebetween as depicted and elected.).
Regarding claim 100, Taneichi discloses a second threaded rod is operably attached to the second threaded bore of the compression rod; and the first bearing plate is threaded to the second threaded rod (For rejection purposes of claim 100, the compression rod can be considered the bottommost element #1 of figure 1, which comprises of top and bottom internal threaded bores and where threaded rods #5 and #5A operably attach such a rod to the respective bearing plates as similarly taught in the elected embodiment, where the second threaded rod can be considered the bottom element #5 of figure 1 which is threaded to the first bearing plate #31A at #4A).
Regarding claim 101, Taneichi discloses the first threaded bore and the second threaded bore include respective sight holes (the sight holes can be considered the holes on either side of connecting element #17 of figure 7 which allows for properly alignment between elements #19 and #13 when attached to one another or can be considered the bores between elements #14 of figure 7).
Regarding claim 102, Taneichi discloses at least one of the first threaded bore and the second threaded bore includes multi-diameter threads (using the embodiment of figure 13 for ends #1 of the compression rod of figure 1, as depicted in the wall of figure 12, such ends comprise of different threaded diameters through such a bore and thus meet such limitations as defined).
Regarding claim 103, Taneichi discloses the first threaded bore is operably attached to a first threaded rod (#5a; figure 1) anchored in the foundation (see figure 1).
Regarding claim 105, Taneichi discloses a coupling is operably attached to the compression rod and bears on the first bearing plate (the nut of the nut and washer bearing plate combo #31A can be considered the coupling which is attached to the rod #5 and bears against the washer/bearing plate #31A).
Regarding claim 116, Taneichi discloses the compression rod includes a first section (the bottom section #1 of figure 1) and a second section (the middle section #1 of figure 1) operably joined end-to-end (the ends of each section #1 are joined by threaded rod #5).
Regarding claim 117, Taneichi discloses the first and second section include respective opposite threaded bores (see figures 1 and 2) and a second threaded rod (#5) is threaded to the threaded bores (see figure 1).
Regarding claim 118, Taneichi discloses the first member (#31A at #4A of figure 1) is disposed between the first section and the second section (see figure 1).
Regarding claim 119, Taneichi discloses the opposite threaded bores include respective sight holes (the sight holes can be considered the holes on either side of connecting element #17 of figure 7 which allows for proper alignment between elements #19 and #13 when attached to one another or can be considered the bores between elements #14 of figure 7).
Regarding claim 120, Taneichi discloses the second threaded rod is threaded to the first member (the rod #5 is threaded to the nut #31A of the first horizontal member #31A at #4A).
Regarding claim 123, Taneichi discloses a horizontal third member (the member #4 of the uppermost floor of figure 1) is operably attached to the compression rod to transfer compression forces to the compression rod (see figure 1).
Regarding claim 124, Taneichi discloses a second threaded rod (the topmost rod #5 of figure 1) is operably attached to the second threaded bore of the compression rod (see figure 1, where the rod #5 is operably attached to the second threaded bore through rod #5A and top connector #1); the second threaded rod is threaded to the third member (see figure 1 at the second topmost element #31A); and a first stud and a second stud (the topmost studs #23 of figure 1) include top ends engaging an underside of the third member (see figure 1).
Regarding claim 129, Taneichi discloses the second member includes a bearing plate disposed on the second bottom plate (the washer of element #31A at #4B is considered the bearing plate that is disposed on the plate #4B); and a second threaded rod (#5) is operably attached to the second threaded bore of the compression rod (as explained above, the compression rod can be considered the lower element #1 of figure 1 alone or can be considered both of the bottom elements #1 and the second rod #5 extending between them such that the rod #5 is attached to the second threaded bore at the middle element #1); and a first fastener (the nut at #31A at #4B) is threaded to the second threaded rod and bears on the second member (see figure 1).
Regarding claim 132, Taneichi discloses the second member includes a bearing plate disposed on the second top plate (the second member can be considered the washer of element #31 at #4C of figure 1); a second threaded rod (#5A) is operably attached to the second threaded bore of the compression rod (see figure 1); and a first fastener is operably threaded to the second threaded rod and bears on the second member (the nut of element #31 at #4C is considered the first fastener as defined).
Regarding claim 133, Taneichi discloses the second member includes a bearing plate disposed on the first top plate (the first member can be considered element #31 at the bottom of the first wall while the second member can be considered the washer of element #31A at #4A of figure 1); a second threaded rod (as explained above, the compression rod can be considered the lower element #1 of figure 1 alone or can be considered both of the bottom elements #1 and the second rod extending between them such that the rod #5 is attached to the second threaded bore at the middle element #1 of the figure) is operably attached to the second threaded bore of the compression rod; and a first fastener is operably threaded to the second threaded rod and bears on the second member (the nut of element #31A at #4A can be considered the first fastener as defined).
Regarding claim 135, Taneichi discloses a coupling (#5) joins the first section to the second section (see figure 1).
Regarding claim 136, Taneichi discloses the compression rod is operably attached to a first threaded rod (#3) anchored to the foundation (see figure 1); and a first anchor (#31) is attached to the first threaded rod (see figure 1).
Regarding claim 137, Taneichi discloses the first anchor includes a surface aligned with a top surface of the foundation (the flat, horizontal surface of the washer of element #31 at #22 is considered to form the surface that is parallel with and thus aligned with the top horizontal surface of the foundation #2).
Regarding claim 139, Taneichi discloses a second anchor is attached to the first threaded rod below the first anchor (the U-shaped portion at the bottom end of threaded rod #3 can be considered the second anchor that is below the first nut anchor #31 and which is integrally formed with and thus attached to the threaded portion #5a of rod #3).
Regarding claim 142, Taneichi discloses a reinforced building wall, comprising:
a first stud wall (the bottommost floor and wall formed in figure 1) disposed above a foundation (#2), the first stud wall including a first bottom plate (#22) and a first top plate (#4A);
a second stud wall (the middle floor and wall of figure 1) disposed above the first stud wall (see figure 1), the second stud wall including a second bottom plate (#4B) and a second top plate (#4C);
a compression rod (the rod formed by elements #5 and #1 between the first and second walls of figure 1) having a first end (the end at the bottommost element #1) with a first threaded bore (the threaded bore of element #1) and a second end (the end at the middle element #1 of figure 1) with a second threaded bore (the threaded bore of element #1), the first end being operably attached to the foundation (see figure 1);
a cross member (element #31A at #4A) operably attached to the compression rod to transfer compression forces to the compression rod (see figure 1); and
a bearing plate (the washer of element #31A at #4C) on the second top plate and operably attached to the compression rod to transfer tension forces to the compression rod (see figure 1).
Regarding claim 143, Taneichi discloses a reinforced building wall, comprising:
a first stud wall (the bottommost floor and wall formed in figure 1) disposed above a foundation (#2), the first stud wall including a first bottom plate (#22) and a first top plate (#4A);
a second stud wall (the middle floor and wall of figure 1) disposed above the first stud wall (see figure 1), the second stud wall including a second bottom plate (#4B) and a second top plate (#4C);
a compression rod (the rod formed by elements #5 and #1 between the first and second walls of figure 1) having a first end (the end at the bottommost element #1) with a first threaded bore (the threaded bore of element #1) and a second end (the end at the middle element #1 of figure 1) with a second threaded bore (the threaded bore of element #1), the first end being operably attached to the foundation (see figure 1);
a first bearing plate (element #31A at #4A) engaging an underside of the first top plate and operably attached to the compression rod to transfer compression forces to the compression rod (see figure 1); and
a second bearing plate (the washer of element #31A at #4C) disposed on the second top plate and operably attached to the compression rod to transfer tension forces to the compression rod (see figure 1).

Claim(s) 97, 107, 108, 111, 112, 114, 116-118, 121, 136, 137, 139, 140, and 142 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Espinosa ‘866 (U.S. Publication 2010/0115866).
Regarding claim 97, Espinosa ‘866 discloses a reinforced building wall, comprising:
a first stud wall (the bottom floor wall of figure 5) disposed above a foundation (#6);
the first stud wall including a first bottom plate (#16) and a first top plate (#29);
a second stud wall (the middle floor wall of figure 5) dispose above the first stud wall (see figure 5), the second stud wall including a second bottom plate (#34) and a second top plate (#47);
a compression rod (#10) having a first end (the end at the bottom element #12 of figure 5) with a first threaded bore (the threaded bore of element #12) and a second end (the end at the second bottommost element #12 of figure 5) with a second threaded bore (the threaded bore of the middle element #12), the first end being operably attached to the foundation (see figure 5);
a horizontal first member (#56) operably attached to the first stud wall (see figure 5) and operably attached to the compression rod to transfer compression forces to the compression rod (see figure 5 at #62); and
a horizontal second member (the member #32) operably attached to the second stud wall and operably attached to the compression rod to transfer tension forces to the compression rod (see figure 5).
Regarding claim 107, Espinosa ‘866 discloses the first member includes a cross member operably attached to the second end of the compression rod and operably attached to the first stud wall (see figure 5, where the second, top end of the compression rod is attached to the cross member, where the top, second end can be considered formed by the bottommost element #12 of figure 5 alone or can be considered formed by both bottom members #12 and the rod #10 therebetween).
Regarding claim 108, Espinosa ‘866 discloses a second threaded rod (The bottommost rod segment #10 of figure 5 can be considered the second threaded rod as defined in order to meet the elected embodiment as presently disclosed) is operably attached to the second threaded bore of the compression rod (see figure 5); and a first fastener (#62) is threaded to the second threaded rod and bears on the first member (see figure 5).
Regarding claim 111, Espinosa ‘866 discloses a first stud (the left stud #60 of figure 5) and a second stud (the right stud #60 of figure 5) include top ends engaging an underside of the first member (see figures 5 and 6).
Regarding claim 112, Espinosa ‘866 discloses a third stud (The left stud #66 of figure 5) and a fourth stud (the right stud #66 of figure 5) include bottom ends disposed on top of the first member (see figure 5).
Regarding claim 114, Espinosa ‘866 discloses the first member is hollow metal (see figure 7 and paragraph 59).
Regarding claim 116, Espinosa ‘866  discloses the compression rod includes a first section (the bottom section #12 of figure 5) and a second section (the second bottommost section #12 of figure 5) operably joined end-to-end (the ends of each section #1 are joined by threaded rod #10).
Regarding claim 117, Espinosa ‘866 discloses the first and second section include respective opposite threaded bores (the threaded bores of elements #12) and a second threaded rod (#10) is threaded to the threaded bores (see figure 5).
Regarding claim 118, Espinosa ‘866  discloses the first member (#56) is disposed between the first section and the second section (see figure 5).
Regarding claim 121, Espinosa ‘866 discloses the first member is supported on the second end of the compression rod (see figure 5, where the second, top half end of the compression rod supports the first member through the nut #62).
Regarding claim 136, Espinosa ‘866 discloses the compression rod is operably attached to a first threaded rod (#8) anchored to the foundation (see figure 5); and a first anchor (#20) attached to the first threaded rod (see figures 2 and 5).
Regarding claim 137, Espinosa ‘866 discloses the first anchor includes a surface aligned with a top surface of the foundation (the bottom surface of anchor #20 is flat and horizontal and parallel to, and thus aligned with, the top horizontal surface of the foundation #6).
Regarding claim 139, Espinosa ‘866 discloses a second anchor (#4) is attached to the first threaded rod below the first anchor (see figures 2 and 5).
Regarding claim 140, Espinosa ‘866 discloses the first anchor and the second anchor each includes a nut (see figures 2 and 5).
Regarding claim 142, Espinosa ‘866 discloses a reinforced building wall, comprising:
a first stud wall (the bottommost floor and wall formed in figure 5) disposed above a foundation (#4), the first stud wall including a first bottom plate (#16) and a first top plate (#29);
a second stud wall (the middle floor and wall of figure 5) disposed above the first stud wall (see figure 5), the second stud wall including a second bottom plate (#34) and a second top plate (#47);
a compression rod (the rod formed by elements #12 and #10 between the first and second walls of figure 5) having a first end (the end at the bottommost element #12) with a first threaded bore (the threaded bore of element #12) and a second end (the end at the middle element #12 of figure 5) with a second threaded bore (the threaded bore of element #2), the first end being operably attached to the foundation (see figure 5);
a cross member (#56) operably attached to the compression rod to transfer compression forces to the compression rod (see figure 5); and
a bearing plate (#32) on the second top plate and operably attached to the compression rod to transfer tension forces to the compression rod (see figure 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 115 is rejected under 35 U.S.C. 103 as being unpatentable over Espinosa ‘866 in view of Espinosa ‘146.
Regarding claim 115, Espinosa ‘866 discloses the first member is constructed from metal instead of wood due to the strength which the metal can provide and thus does not specifically disclose the use of wood for the first member. Though Espinosa ‘866 discloses metal is better than wood due to strength, Espinosa ‘146 discloses that wood and metal can be used for the framing members of such walls and thus it would have been obvious to have used wood in place of the metal first member of Espinosa ’866 in order to provide a cheaper, more cost effective option to construct such cross member first members and also since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (CCPA 1960).

Claim 140 is rejected under 35 U.S.C. 103 as being unpatentable over Taneichi in view of Espinosa ‘146.
Regarding claim 140, Taneichi discloses the first anchor includes a nut except for the second anchor includes a nut. However, it is highly well known in the art, as evidenced by Espinosa ‘146, that threaded rods can be anchored within a concrete foundation using a threaded anchor rod support #38 that is threaded to an end of the anchor rod using a threaded anchor body nut #40. Therefore, it would have been obvious to have used a threaded anchor body support and nut for the second anchor of Taneichi, as taught in Espinosa ‘146, in order to make placement and anchoring of the first threaded rod within the concrete foundation quicker and easier.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635